Exhibit 10.3 FORBEARANCE AND MODIFICATION AGREEMENT This Forbearance and Modification Agreement (this “Agreement") is made as of May 30, 2014 by and among Ranor, Inc., a Delaware corporation, having a place of business and mailing address of 1 Bella Drive, Westminster, MA 01473-1058 (the “Borrower”), TechPrecision Corporation, a Delaware corporation, having a place of business and mailing address of 3477 Corporate Parkway - Suite 140, Center Valley, PA 18034 (the "Guarantor”) and Santander Bank, N.A. (formerly known as Sovereign Bank), a national banking association, with a place of business at 75 State Street, Boston, MA 02109 (the "Lender"). Reference is hereby made to the following documents relating to the issuance of certain Massachusetts Development Finance Agency Revenue Bonds (hereinafter collectively referred to as the “Loan Documents”) by and among the Borrower and the Guarantor (collectively, the "Obligors") and the Lender, including, without limitation, the following: a.A certain Bond Purchase Agreement among the Lender, the Obligors and Massachusetts Development Finance Agency dated on or about December 30, 2010; b.Massachusetts Development Finance Agency Revenue Bonds, Ranor Issue, Series 2010A, in the principal amount of $4,250,000.00 (the “Series A Bonds”); c.Massachusetts Development Finance Agency Revenue Bonds, Ranor Issue, Series 2010B, in the principal amount of $1,950,000.00 (the “Series B Bonds”); d.A certain Mortgage, Loan and Security Agreement among the Lender, the Borrower and Massachusetts Development Finance Agency, recorded with the Worcester County Registry of Deeds at Book 7331, Page 96 (the “Mortgage”); e.A certain Collateral Assignment of Leases and Rents among the Lender and the Borrower, recorded with the Worcester County Registry of Deeds at Book 7331, Page 178; f. A certain Depository Account, Security and Pledge Agreement between the Lender and the Borrower relating to a demand deposit account numbered 41300001280; g.A certain Guaranty executed by the Guarantor dated on or about December 30, 2010; h.A certain ISDA 2002 Master Agreement, and confirmations of trades issued thereunder; and i. A certain Forbearance and Modification Agreement dated on or about January 16, 2014 (the “First Forbearance Agreement”). The Obligors acknowledge and agree that as a result of the Borrower’s failure to pay its indebtedness to the Lender arising under the Loan Documents on or before the Forbearance Termination Date specified in the First Forbearance Agreement, all such indebtedness is due and payable in full. The Borrower acknowledges and agrees that the Lender has no obligation to make additional loans or otherwise extend credit to the Borrower under the Loan Documents or otherwise. The Borrower has requested that the Lender forbear from exercising its rights and remedies under the Loan Documents, and the Lender agrees to do so until the Forbearance Termination Date (as hereinafter defined) upon the following terms and conditions: 1Ratification of Existing Agreements. All of the Obligors' obligations, indebtedness and liabilities to the Lender as evidenced by or otherwise arising under the Loan Documents and this agreement (the “Indebtedness”), except as otherwise expressly modified in this Agreement upon the terms set forth herein and therein, are, by the Obligors' execution of this Agreement, ratified and confirmed in all respects by the Obligors. By the Obligors' execution of this Agreement, the Obligors represent and warrant that no counterclaim, right of set-off or defense of any kind exists or is outstanding with respect to the Indebtedness. 2Forbearance Obligations. 2.1The Lender agrees to forbear from accelerating the payment the Indebtedness and instituting proceedings to enforce its rights and remedies under the Loan Documents until that date (the "Forbearance Termination Date") which is defined as the earliest to occur of: Page 1 of 6 2.1.1June 30, 2014; 2.1.2an Event of Default under the Loan Documents (other than those Events of Default now existing, any existing defaults not having been waived hereunder); 2.1.3the failure of the Obligors to comply with the terms of this Agreement; 2.1.4the initiation of any federal or state bankruptcy, insolvency or similar proceeding by or against the Obligors; 2.1.5the commencement of litigation or legal proceedings by the Obligors against the Lender or any of its affiliates; or 2.1.6the failure of the Obligors to comply with any term or condition of any other agreement, document or instrument evidencing any other indebtedness to the Lender. 2.2Upon the termination of the Lender's forbearance obligations hereunder, the Lender shall be free in its sole and absolute discretion to proceed to enforce any or all of its rights and remedies under or in respect of the Loan Documents and applicable law. All of the Obligors' obligations and liabilities to the Lender hereunder (including without limitation the Obligors' payment obligations) shall survive the Forbearance Termination Date, and all of such obligations are secured under the Loan Documents and any other documents, instruments or agreements pursuant to which the Obligors may, from time to time, grant to the Lender collateral security for the Obligors' obligations to the Lender. 3Interest. 3.1Notwithstanding anything to the contrary set forth in the Loan Documents, the outstanding principal amounts owing from the Borrower to the Lender pursuant to the Series A Bonds and the Series B Bonds shall bear interest after June 1, 2014 at an interest rate per annum equal to the sum of: (a) one month LIBOR plus, (b) 5.75% times 0.65;. Interest shall continue to be payable at the times and in the manner set forth in the Loan Documents. 3.2Notwithstanding any provisions of the Loan Documents to the contrary, upon the occurrence of the Forbearance Termination Date the outstanding principal balance of the Series A Bonds and the Series B Bonds shall bear interest at an interest rate per annum equal to the sum of: (a) one month LIBOR plus, (b) 10.0% times 0.65. 4Financial Reports. The Borrower shall continue to provide to the Lender all financial reports and other information required to be provided under the Loan Documents. The Obligors shall at any time or from time to time execute and deliver such further instruments, and take such further action as the Lender may reasonably request, in each case further to effect the purposes of this Agreement and the Loan Documents. 5Covenants. Without any prejudice or impairment whatsoever to any of the Lender's rights and remedies contained in the Loan Documents, the Obligors covenant and agree with the Lender as follows: 5.1Notwithstanding anything to the contrary set forth in any of the Loan Documents, the Obligors agree to pay in full in cash the Indebtedness on the Forbearance Termination Date. 5.2The Obligors shall comply and continue to comply with all of the terms, covenants and provisions contained in the Loan Documents, except as such terms, covenants and provisions are expressly modified by this Agreement upon the terms set forth herein. 5.3The Loan Agreement is hereby amended by deleting therefrom Section 5.10(a), and substituting therefor the words, “Intentionally omitted.” 5.4The Loan Agreement is hereby amended by deleting therefrom Section 5.10(b), and substituting therefor the words, “Intentionally omitted.” 5.5The Loan Agreement is hereby amended by deleing therefrom Section 5.10(c), and substituting therefor, the following: “(c) Leverage Ratio. Borrower will not permit its Leverage Ratio to be greater than 1.75 to 1.0, at any time, tested quarterly.” 6Subordination of Security Interest in Equipment. The Lender agrees that it will subordinate its security interest in the Borrower’s machinery and equipment and the related patent and licensing agreement to a security interest to be granted to a new lender, upon satisfaction of the following conditions: Page 2 of 6 6.1As of the date of closing, the Forbearance Termination Date shall not have occurred; 6.2Any and all documents providing for the subordination of the Lender’s security interest or otherwise affecting its rights shall be satisfactory to the Lender in its sole discretion; 6.3The new financing shall be in the amount of $4,150,000.00, of which not less than $2,647,000.00 shall be paid to the Lender to reduce the outstanding balance of the Indebtedness; 6.4The remaining proceeds of the financing transaction (the “Surplus”) shall be held by the Lender as additional collateral to secure payment of the Indebtedness; and 6.5In the Lender’s discretion, the Lender shall make disbursements to the Borrower of some or all of the Surplus to pay the Borrowers ordinary and necessary expenses incurred in the ordinary course of business. 7Forbearance Fee. The Borrower shall pay to the Lender a non-refundable forbearance fee equal to $30,000.00 (the "Forbearance Fee"), which shall be deemed fully earned by the Lender upon the execution hereof. The Forbearance Fee shall be payable on the earlier to occur of the Forbearance Termination Date or payment of the Indebtedness in full. In the event that the Indebtedness is paid in full on or before June 15, 2014, payment of one-half of the Forbearance Fee shall be waived by the Lender. 8Expenses. The Obligors agree to pay to the Lender upon demand (a) an amount equal to any and all out-of-pocket costs or expenses (including legal fees and disbursements) incurred or sustained by the Lender in connection with the preparation of this Agreement and all related matters and (b) from time to time after the Forbearance Termination Date, any and all out-of-pocket costs or expenses (including legal fees and disbursements and reasonable consulting, accounting, appraisal and other similar professional fees and expenses) hereafter incurred or sustained by the Lender in connection with the administration of credit extended by the Lender to the Borrower or the preservation of or enforcement of any rights of the Lender under this Agreement and the Loan Documents or in respect of any of the Obligors' other obligations to the Lender. 9Partial Payment Not Waiver. Any partial payments made by the Borrower or the Guarantor or any other party on behalf of the Borrower or the Guarantor and accepted by the Lender will not constitute a waiver of any default, waiver of demand, or waiver of any other right held by the Lender under the Loan Documents or this Agreement. Except as otherwise modified or amended by this Agreement, all of the terms of the Loan Documents shall remain in full force and effect and are expressly ratified and confirmed by the Borrower and the Guarantor. 10No Waiver. Except as otherwise expressly provided for in this Agreement, nothing in this Agreement shall extend to or affect in any way any of the Obligors' obligations or any of the rights of the Lender and remedies of the Lender arising under the Loan Documents, and the Lender shall not be deemed to have waived any or all of such rights or remedies with respect to any Event of Default or event or condition which, with notice or the lapse of time, or both would become an Event of Default under the Loan Documents and which upon the Obligors' execution and delivery of this Agreement might otherwise exist or which might hereafter occur. 11Release of the Lender. By execution of this Agreement, the Borrower and the Guarantor jointly and severally acknowledge and confirm that they do not have any offsets, defenses or claims against the Lender, or any of its officers, agents, directors or employees whether asserted or unasserted. To the extent that they may have such offsets, defenses or claims, the Borrower and the Guarantor and each of their respective successors, assigns, parents, subsidiaries, affiliates, predecessors, employees, agents, heirs, executors, as applicable, jointly and severally, release and forever discharge the Lender, its subsidiaries, affiliates, officers, directors, employees, agents, attorneys, successors and assigns, both present and former (collectively the "Lender Affiliates") of and from any and all manner of action and actions, cause and causes of action, suits, debts, controversies, damages, judgments, executions, claims and demands whatsoever, asserted or unasserted, in law or in equity which against the Lender and/or the Lender Affiliates they ever had, now have or which any of the Borrower’s or the Guarantor’s successors, assigns, parents, subsidiaries, affiliates, predecessors, employees, agents, heirs, executors, as applicable, both present and former ever had or now has, upon or by reason of any manner, cause, Page 3 of 6 causes or thing whatsoever, including, without limitation, any presently existing claim or defense whether or not presently suspected, contemplated or anticipated. 12Waiver of Requirement of Prejudgment Bond. In the event of litigation between the Lender and any Obligor in which the Lender seeks injunctive or other equitable relief, each of the Obligors waives any and all rights to require the Lender to provide or furnish a bond or other surety in connection with the issuance of preliminary or permanent injunctive or other equitable relief under Rule 65 of the Federal Rules of Civil Procedure and under any similar rule or provision of the laws or rules of procedure adopted in any jurisdiction wherein the Lender may seek to enforce tis rights. 13Voluntary Agreement. The Obligors represent and warrant that they are represented by legal counsel of their choice, are fully aware of the terms contained in this Agreement and have voluntarily and without coercion or duress of any kind, entered into this Agreement and the documents executed in connection with this Agreement. 14Notices. Any notice, payment, demand or communication required or permitted to be given by any provision of this Agreement will be deemed to have been given when delivered personally to the party designated to receive such notice or, on the third business day after the same is sent by certified mail, postage and charges prepaid, directed to the following addresses or to such other or additional addresses as any party might designate by written notice to the other parties: To the Lender: With a copy to the Lender’s counsel: John P. Bowen, Vice President Santander Bank, N.A. MA1-WCM-0301 446 Main Street Worcester, MA 01608 Bertin C. Emmons, Senior Counsel Santander Bank, N. A. NH1-CBO-0410 125 Main Street Salem, NH 03079 To the Borrower: To the Guarantor: Ranor, Inc. TechPrecision Corporation 1 Bella Drive 3477 Corporate Parkway - Suite 140 Westminster, MA 01473-1058 Center Valley, PA 18034 Attention: Robert Francis, President Attention: Richard Fitzgerald, CFO 15Entire Agreement; Binding Affect. This Agreement constitutes the entire and final agreement among the parties and there are no agreements, understandings, warranties or representations among the parties except as set forth herein. This Agreement will inure to the benefit and bind the respective heirs, administrators, executors, representatives, successors and permitted assigns of the parties hereto. 16Severability. If any clause or provision of this Agreement is determined to be illegal, invalid or unenforceable under any present or future law by the final judgment of a court of competent jurisdiction, the remainder of this Agreement will not be affected thereby. It is the intention of the parties that if any such provision is held to be invalid, illegal or unenforceable, there will be added in lieu thereof a provision as similar in terms to such provision as is possible, and that such added provision will be legal, valid and enforceable. 17Headings. All headings contained in this Agreement are for reference purposes only and are not intended to affect in any way the meaning or interpretation of this Agreement. 18Governing Law. This Agreement is executed and delivered in the Commonwealth of Massachusetts and it is the desire and intention of the parties that it be in all respects interpreted according to the laws of the Commonwealth of Massachusetts. The Obligors specifically and irrevocably Page 4 of 6 consent to the jurisdiction and venue of the federal and state courts of the Commonwealth of Massachusetts with respect to all matters concerning this Agreement or the Loan Documents or the enforcement of any of the foregoing. The Obligors agree that the execution and performance of this Agreement shall have a Commonwealth of Massachusetts situs and accordingly, the Obligors consent to personal jurisdiction in the Commonwealth of Massachusetts. 19Counterparts. This Agreement may be executed in counterparts, each of which will be deemed an original document, but all of which will constitute a single document. This document will not be binding on or constitute evidence of a contract between the parties until such time as a counterpart of this document has been executed by each of the parties and a copy thereof delivered to each party under this Agreement. 20Amendment. Neither this Agreement nor any of the provisions hereof can be changed, waived, discharged or terminated, except by an instrument in writing signed by the parties against whom enforcement of the change, waiver, discharge or termination is sought. 21WAIVER OF JURY TRIAL. THE OBLIGORS KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE OR HEREAFTER HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE UNDERLYING TRANSACTIONS. THE OBLIGORS CERTIFY THAT NEITHER THE LENDER NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT IN THE EVENT OF ANY SUCH SUIT, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY. 22Restriction on Assignment. The Obligors may not assign any obligations hereunder or under any related agreement to any person without the prior written consent of the Lender. The Lender may without notice to or consent of any person, sell, assign, grant a participation in or otherwise dispose of all or any portion of the Note, the Agreement and the related agreements. In connection therewith, the Lender may disclose to a prospective purchaser, assignee, participant or transferee any information possessed by the Lender relating to the loan and the collateral securing the loan. [THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK. THE SIGNATURE PAGE FOLLOWS.] Page 5 of 6 Witness: RANOR, INC. /s/ James Marx By: /s/ Robert Francis Robert Francis, President TECHPRECISION CORPORATION /s/ Danny Khouly By: /s/ Richard Fitzgerald Richard Fitzgerald, CFO SANTANDER BANK, N.A. /s/ Claudine M. Tikoian By: /s/ John P. Bowen John P. Bowen, Vice President Page 6 of 6
